Citation Nr: 1342476	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-29 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a seizure disorder, claimed as aggravated by VA hospital treatment in October 2008.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1960 to March 1961.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Fort Harrison, Montana RO currently has jurisdiction of the case.  In February 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In May 2011, the Board remanded the case to the RO for additional evidentiary development. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that VA disability compensation under 38 U.S.C.A. § 1151 is warranted because his seizure disorder was aggravated to such a degree during treatment at a VA hospital in October 2008 that he is no longer able to work.   

Under 38 U.S.C.A. § 1151 compensation is awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was caused by VA medical treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or the additional disability was not reasonably foreseeable.  

In May 2011 the Board remanded this case to the RO in order to obtain additional VA medical treatment records of the Veteran that might show how his seizure disorder has worsened in severity, and for a neurological examination to address whether the October 2008 VA hospital treatment resulted in additional seizure disability.  Such development was completed; however, in April 2012 (after the issuance of a supplemental statement of the case (SSOC) in March 2012 and before the case was returned to the Board for further consideration, the Veteran submitted additional evidence including a lengthy and detailed statement describing his VA hospital experience in October 2008, copies of his local union card (regarding his membership in the International Union of Operating Engineers), a rental agreement (for December 2009 to December 2010 term), and a business card for the housing case manager/homeless veterans representative of a homeless shelter where the Veteran indicated that he had been living for over a year.  

In an April 2012 statement, the Veteran's representative expressly stated that the Veteran was not waiving RO initial consideration of the additional evidence submitted, and requested that the record be returned to the RO for its initial review and readjudication of the claim.  See 38 C.F.R. § 20.1304(c).  Although the relevance of this additional evidence to the critical, underlying issue presented in this case is not entirely clear, to ensure that there is due process the Board will honor the Veteran's (per his representative) request, and afford the RO opportunity to consider the additional submissions in the first instance.  

The case is REMANDED for the following:

Review the record (including the submissions subsequent to the SSOC in March 2012), arrange for any further development indicated, and readjudicate the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a seizure disorder, claimed as aggravated by VA hospital treatment in October 2008.  If the benefit sought remains denied, furnish the Veteran and his representative an appropriate SSOC, afford them opportunity to respond, before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2013).

